In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 16-742V
                                          (Not to be published)


*************************
                           *
AMANDA BIERS-MELCHER,      *
                           *
               Petitioner, *                                              Filed: March 20, 2017
                           *
          v.               *                                              Decision by Proffer; Vaccine Act
                           *                                              Entitlement; Damages; Influenza
SECRETARY OF HEALH         *                                              Vaccine; Shoulder Injury Related to
HUMAN SERVICES             *                                              Vaccine Administration (SIRVA)
               Respondent. *
                           *
*************************

Edward Kraus, Chicago, Illinois, for Petitioner.
Ilene Albala, U.S. Department of Justice, Washington, D.C., for Respondent.



                                                    DECISION1

HASTINGS, Special Master.

      This is an action seeking an award under the National Vaccine Injury Compensation
Program2 on account of an injury suffered by Amanda Biers-Melcher. On October 24, 2016,
Respondent filed a report conceding that Petitioner is entitled to compensation in this case.

       After discussions between the parties, on March 14, 2017, Respondent filed a “Proffer on
Award of Compensation.” Petitioner’s counsel, Edward Kraus, contacted a member of my staff
by e-mail, on March 15, 2017, to indicate that Petitioner accepts Respondent’s Proffer as a
reasonable measure of the amount of the award in this case.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
Decision on the United States Court of Federal Claims' website. Therefore, this document will be made available to
the public unless the Petitioner files, within fourteen days, an objection to the disclosure of any material in the
Decision that would constitute, “medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” See 42 U.S.C. § 300aa—12(d)(4)(B); Vaccine Rule 18(b).
2
  The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa—10 et seq. (2012).
Hereinafter, for ease of citation, all “§” references will be to 42 U.S.C. (2012). I will also sometimes refer to the Act
of Congress that created the Program as the “Vaccine Act.”
        I have reviewed the file, and based on that review, I conclude that the Respondent’s
Proffer appears to be an appropriate one, pursuant to § 300aa-15(b). (I have attached a copy of
the Proffer to this decision.) I order that Respondent make a lump sum payment as described
below.

        –        Respondent shall make a total lump sum payment of $90,000.00, in the form of a
                 check payable to Petitioner, representing compensation for all damages that
                 would be available under 42 U.S.C. §300aa-15(a).

        Under the statute governing the Program, as well as the “Vaccine Rules” adopted by this
court, the special master must now enter a decision endorsing that Proffer, and the clerk must
enter judgment, in order to authorize payment of the award. See § 300aa-12(d)(3)(A) and (e)(3);
§ 300aa-13(a); Vaccine Rules 10(a), 11(a).3

       Amanda Biers-Melcher is entitled to an award under the Vaccine Act to provide
compensation for her injury. The award shall be in the form of a lump sum payment, as provided
above.

      In the absence of a timely-filed motion for review of this Decision, the clerk shall enter
judgment in accord with this Decision.

IT IS SO ORDERED.


                                                                 /s/ George L. Hastings, Jr.
                                                                     George L. Hastings, Jr.
                                                                     Special Master




3
 The “Vaccine Rules of the United States Court of Federal Claims” are found in Appendix B of the Rules of the
United States Court of Federal Claims.
           Case 1:16-vv-00742-UNJ Document 23 Filed 03/14/17 Page 1 of 2



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS

                                               )
AMANDA BIERS-MELCHER,                          )
                                               )
Petitioner,                                    )
                                               )      No. 16-742V
    v.                                         )      Special Master Hastings
                                               )      ECF
SECRETARY OF HEALTH AND                        )
HUMAN SERVICES,                                )
                                               )
                Respondent.                    )
                                               )

                        PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

         On March 10, 2017, Special Master Hastings issued an Order finding that petitioner’s

case was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (SIRVA). Based upon the evidence of record, respondent proffers that petitioner

should be awarded $90,000.00, which represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $90,000.00, in the form of a check payable to petitioner.

Petitioner agrees.

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.


1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
        Case 1:16-vv-00742-UNJ Document 23 Filed 03/14/17 Page 2 of 2



                                   Respectfully submitted,

                                   CHAD A. READLER
                                   Acting Assistant Attorney General

                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   GLENN A. MACLEOD
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division

                                   /s/ Ilene Albala
                                   ILENE ALBALA
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Ben Franklin Station
                                   Washington, D.C. 20044-0146
                                   Direct dial: (202) 616-3655

Dated: March 14, 2017




                                      2